Citation Nr: 1202808	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder, for the purpose of accrued benefits.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for the purpose of accrued benefits.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for the purpose of accrued benefits.

4.  Entitlement to service connection for the cause of the Veteran's death (COD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from September 1991 to September 1995.  The Veteran died in May 2006 at the age of 32 of Hypoxia due to bilateral pulmonary emboli as a result of deep vein thrombosis.  At the time of his death, he was service connected for tinea versicolor, 30 percent disabling.  The current claim has been filed by the Veteran's ex-wife as custodian of the Veteran's minor children.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of service connection for a bipolar disorder and for PTSD, for accrued benefit purposes, as well as the issue of service connection for COD, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


FINDING OF FACT

The Veteran did not have a claim pending for TDIU at the time of his death.  





CONCLUSION OF LAW

The grant of TDIU, for the purpose of accrued benefits, is not warranted.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law and regulation governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.1000 (2011); see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2011). 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) [a consequence of the derivative nature of the surviving spouse's entitlement to a Veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application]. 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011). 

In this case, the evidence of record does not reflect that the Veteran had a claim for TDIU pending at the time of his death, or that the Veteran was otherwise entitled to TDIU under an existing rating or decision.  Indeed, the Appellant has not identified any such pending claim. 

Prior to the Veteran's death, the RO awarded the Veteran service-connection for tinea versicolor by rating decision in November 2005, which assigned a 10 percent evaluation effective July 3, 2003.  A September 2006 rating decision granted a 30 percent rating for tinea versicolor from February 18, 2006 to May 28, 2006, for accrued benefit purposes only.  

The Veteran died on May 28, 2006.  A claim for accrued benefits was received by VA in June 2006.  Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  As discussed, normally, there is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  

Here, although the Appellant applied for accrued benefits for TDIU within one year of the Veteran's death, there is no evidence that the Veteran had a pending claim for TDIU at the time of his death.  Accordingly, the Appellant's claim for accrued benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The provisions of the Veterans Claims Assistance Act of 2000 have no effect on an appeal, such as on this issue, where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  


ORDER

Entitlement to TDIU, for the purpose of accrued benefits, is denied.


REMAND

The Veteran testified at his December 2004 RO hearing that he was awarded Social Security Administration (SSA) disability benefits in approximately 2003.  However, these records are not currently on file.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

With respect to the issues of service connection for a bipolar disorder and for PTSD, for accrued benefit purposes, the Board finds that additional development is needed prior to final adjudication.  Although the Veteran complained in treatment records dated in February 2003 of depression since service, and a bipolar disorder was diagnosed, there is no nexus opinion on file on whether the Veteran's bipolar disorder was related to service.  Although the Veteran submitted statements on his service stressors, most of these stressors are described in general language, such as fear of helicopter training, and are unverifiable.  However, the Veteran's stressors also included witnessing a helicopter crash at Camp Pendleton, California in approximately 1995, which might be verifiable.  There has not been any attempt to verify his service stressor.

The RO denied entitlement to service connection for cause of death in September 2006 on the ground that the medical evidence did not show that the Veteran's death was related to service.  The Board finds that further development is also necessary before the Board can conduct appellate review of the claim for COD.  See 38 C.F.R. § 3.159(c)(4) (2011).

Service connection may be granted for the cause of a veteran's death by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a) (2011).

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011); see 38 U.S.C.A. § 1310 (West 2002); see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2011).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1) (2011).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).
In the context of a claim for DIC benefits, as in the present case, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Although the RO mailed the Appellant a letter dated in July 2006 explaining the evidence and information required to generally substantiate a DIC claim, the letter did not comply with Hupp, as there was no notation of the Veteran's 
service-connected condition and no explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  On remand, the Appellant should be supplied with notice in accordance with Hupp.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Appellant an additional opportunity to submit any relevant information that is not evidenced by the current record.  In so doing, the RO/AMC must ensure that its notice meets the requirements of Hupp (cited to above in regard to the need to inform a DIC claimant of (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected).

2.  The RO/AMC will attempt to obtain from the SSA a copy of its 2003 decision regarding the Veteran's claim for SSA disability benefits, as well as the medical records relied upon in that decision.  Those records will be associated with the claims folder.  If this evidence cannot be obtained, a written explanation must be associated with the claims file.

3.  The RO/AMC will contact the Appellant in an attempt to obtain any additional information on the stressor helicopter crash at Camp Pendleton in approximately 1995, to include any information on the date of the crash and whether anyone was killed.  The Appellant will be requested to provide the name of anyone killed, if known, as a result of the crash.  If relevant information is obtained, this should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) at 7701 Telegraph Road, Kingman Building, Room 2CO8, Alexandria, VA 22315-3802 or any other appropriate agency, for verification of the alleged stressful event.

4.  After the above actions have been completed, RO/AMC will have an appropriate health care provider review the claims file and provide an opinion on whether the Veteran incurred a bipolar disorder as a result of his military service.  If a service stressor is verified, the health care provider will determine whether the Veteran had PTSD as a result of a service stressor.  The following considerations will govern the review and opinion:

a. The claims folder and a copy of this remand must be made available to the reviewer in conjunction with this evaluation.   The health care provider must acknowledge receipt and review of the claims files in any report generated as a result of this remand.  

b. The reviewer will indicate whether the Veteran's bipolar disorder was due to service and whether the criteria for a clinical diagnosis of PTSD are met.  A detailed rationale must be stated as to whether the Veteran's symptoms meet each one of the components of the diagnostic criteria corresponding to PTSD under the DSM-IV.

c. Provided a diagnosis of PTSD is confirmed, the reviewer must then determine whether the Veteran had PTSD that is due to his verified 
in-service stressor.

d. If the reviewer is unable to render an opinion without resort to speculation, this should be noted and explained.

e. If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that needs to be obtained in order to render the opinion non-speculative and to obtain such evidence.  

All clinical findings should be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

5.  After the above, the RO/AMC will review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Thereafter, the RO/AMC will consider all of the evidence of record and readjudicate the issues remanded above.  If any of the benefits sought on appeal remain denied, the Appellant and her representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


